963 F.2d 368
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis Leon TAYLOR, Sr., Plaintiff-Appellant,v.Frank E. BROWN;  A. W. Woolfrey;  Edward W. Murray;  R. B.Griffith;  Edward C. Morris;  Corrine Coffey;  Toni V.Blair;  S. L. Farrish;  Dale R. Battle;  Lana Stokes;  H. W.Parker;  P. Knight; Kru Heller;  D. S. Massie;  Robert Fry;M. K. Petuto;  William Henceroth;  Teresa Stewart;  JamesThompson;  Susan Ponton;  H. G. Ozinal;  Scott Miller;  N.W. Schmitz;  Doug Chaffin;  William Davidson;  B. Nipson;Sandra Earley;  Fred Settle;  Mary Lawson;  C. D. Larsen;John B. Taylor;  Susan Bratton;  William P. Rogers; Louis B.Cei;  Virginia Department of Corrections, Defendants-Appellees.
No. 92-6354.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 28, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-90-752-R)
Curtis Leon Taylor, Sr., Appellant Pro Se.
Gayl Branum Carr, Office of the Attorney General of Virginia, Richmond, Virginia;  Leigh Thompson Hanes, Wooten & Hart, P.C., Roanoke, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Curtis Leon Taylor, Sr. appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Taylor v. Brown, No. CA-90-752-R (W.D. Va.  Mar. 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED